Title: From George Washington to Thomas Jefferson, 28 February 1792
From: Washington, George
To: Jefferson, Thomas



[Philadelphia, c.28 February 1792]

Would it be advisable to let L’Enfont alter the Plan if he will do it in a certn given time—and provided also we retain the means if any thing unfair is intended that we may not suff[er].
Ought any thing to be said in my letter to him respecting payment for his past Services.
Should Mr Ellicot be again asked in strong & explicit terms if the Plan exhibited by him is conformable to the actual state of things on the ground and agreeable to the designs of Majr L’E.
Also whether he will undertake and execute with all possible dispatch the laying off the Lots agreeably to the Plan—under the Authority & orders of the Comrs.
